MEMORANDUM OPINION
No. 04-03-00710-CV
IN RE Robert Keith ROMERO
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	October 8, 2003
PETITION FOR WRIT OF MANDAMUS DENIED
	On September 23, 2003, relator filed a petition for writ of mandamus.  The court has considered
relator's petition and is of the opinion that relator is not entitled to the relief sought.  Accordingly, relator's
petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a). 
							PER CURIAM
1.  Arising from the 225th Judicial District Court, Bexar County, Texas, Trial Court No. 1998-CI-09292, the
Honorable John Specia, Jr., presiding.